BLATCHFORD, District Judge.
On the-2d of May, 1S72, at about midnight, the schooner William R. Ivnapp, owned by the libellants, and loaded with a cargo of sand, collided with the steamboat City of Hartford, off Hallett’s Point, in Hell Gate, and she and her cargo were thereby sunk and totally lost. The schooner was proceeding towards New York, and the City of Hartford was on a trip from New York to New Haven. The starboard side of the schooner was struck by the stem of the steamboat. The schooner, just before the collision, had star-boarded her helm and let her main sheet run off so as to go around Hallett’s Point, and down the east channel, which was the same-channel the steamboat was in. The wind was about north northwest, a fresh breeze, and the tide was ebb. The answer alleges,, that the schooner improperly and unexpectedly changed her course, and did not have a competent lookout, properly stationed and faithfully attending to his duties; that, if the schooner had continued the course upon which she was heading when first discovered, the steamboat could and would have passed her on her port side, at a safe distance; and that, in so changing her course, the schooner so baffled the navigation of the steamboat, as to prevent her keeping away *766from the schooner, and as to render a collision inevitable.
The steamboat had her proper lights set and burning. She was a large vessel, 270 feet long. She had gone up on the east side of Blackwell’s Island. Her master, her pilot and two wheelsmen were in her pilothouse. She had a lookout at her bow. When she had reached a point two or three lengths below Flood Rock, her master and her pilot saw the red light of the schooner bearing about three points on the starboard bow of the steamboat. At that time the steamboat was heading about northeast. The schooner was then some distance to the eastward of Hallett’s Point, and below Negro Point. At Flood Rock, the steamboat, as it was necessary and proper for her to do, to go around Hallett’s Point, and meet the ebb tide there stem on, ported her wheel, and swung gradually to starboard on a swing which, by the time she met the tide at the Point, would amount to a change of her heading so that she would head east, being a change of four - points. Just before the steamboat reached the tide at the Point, and when the two vessels were not more than the length of the steamboat apart, the green light of the schooner came into the view of those in the pilot-house of the steamboat, and immediately afterwards the red light of the schooner went out of their view, and the collision ensued. The green light of the schoon■er, when it so appeared, appeared a little on the port bow of the steamboat, and the red light of the schooner, when it disappeared, was a little on the port bow of the steamboat. Notwithstanding the swinging of the steamboat to starboard at the time, the green light of the schooner crossed the bow •of the steamboat, from her port to her starboard, so that the schooner was struck just .aft of her main rigging. As soon as the green light of the schooner came into view, the engine of the steamboat was stopped, .and her wheel was let go to midships. She was in a rapid and dangerous tide, the .schooner was sailing at the rate of seven miles an hour, and the collision came so soon after the green light of the schooner appear•ed, that it is quite evident that nothing which the steamboat could have done, after :she saw the green light of the schooner, would have avoided the collision.
To those on the schooner, the green and white lights alone of the steamboat were visible, until just before the collision, when the .steamboat’s red light also came into their view.
The channel at the place of collision is narrow, the tide strong, and the navigation intricate and dangerous. The entire bend around the Point is six points, from northeast to east southeast, or from west northwest to southwest. The tide was favorable for the schooner; and the steamboat, seeing the red light of the schooner a considerable •distance above Hallett’s Point, when the steamboat was below Flood Rock, could not tell whether the schooner was intending to go through the east channel, the middle channel, or the main ship channel, for the schooner was at a point where she might still have elected to go through either one of the three channels, and she was free to do so. It was the duty of the steamer to avoid the schooner, and it was the duty of the schooner to keep her course, and not to embarrass the movements of the steamboat. It would have been very easy for the steamboat, seeing the red light of the schooner, and uncertain whether the schooner was, or was not, intending to go through the east channel, to stop and reverse, before porting, at Flood Rock, so as, by the aid of the adverse tide, to check her speed, until the movements of the schooner should be developed. In such case, the steamboat being necessarily to the westward, with a view to go, by porting, around Hallett’s Point, the schooner, coming down the east channel, would have passed to the eastward of the steamboat. Even if there had been no collision in this case, the steamboat was going on with unabated speed, with the certainty of meeting the coming sailing vessel in the most dangerous part of the strait. I cannot but regard the steamboat as in fault, in not waiting to see which channel the schooner would take.
Was the schooner, also, in fault? Did she keep her course, or did she embarrass the steamboat? In one sense, the schooner kept her course, for she intended, all the time, to go down the east channel, and she took the necessary and proper steps to do so, and she turned into the east channel. But she saw, all the time, that the steamboat, if continuing to move forward, had but one channel to go in, to round Hallett’s Point. If the steamboat continued to advance, she must swing around to her own starboard. With the wind north northwest, and the channel from Negro Point to Hallett’s Point running about east southeast and north northwest, and the tide as it was, the schooner, before she starboard-ed and let her sheet run off, must have been going substantially with the tide, without much aid from the wind; and, if not shaking, was hauled very close to the wind; and it ought to have been seen by the schooner, that, if the steamboat should come on, and the schooner should starboard to go down the east channel, the courses of the two vessels would be likely to cross each other, and in such proximity as to involve danger of collision. As it was apparent, therefore, that the steamboat was not in the main ship channel, or in the middle channel, and as the schooner could equally well have gone down either one of those two channels, 1 think the schooner must be held in fault for not holding herself up to the wind, and refraining from starboarding and letting her sheet go, until she had gone by the steamboat As it was, she, in fact, crossed the *767bows of tbe steamboat, as tbe steamboat was moving in tbe only course, and the only channel, which the steamboat could take. This manoeuvre of the schooner contributed to the collision, and for it the schooner must be held in fault.
[NOTE. A subsequent decree awarded costs to libellants. See Case No. 2,750.]
A decree will be entered dividing the damages between the two vessels.